Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 7JA


                                                                       Jun 16, 2020



                20-20174-CR-MORENO/LOUIS
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 7
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 7
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 7
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 7
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 6 of 7
Case 1:20-cr-20174-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 7 of 7
